808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Casey Patrick MCGOVERN, a/k/a Ron Saunders, Appellant.
No. 85-6496.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1986.Decided Dec. 18, 1986.

Before WIDENER and WILKINS, Circuit Judges and BUTZNER, Senior Circuit Judge.
Casey Patrick McGovern, appellant, pro se.
Lionel S. Lofton, Assistant U.S. Attorney, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgement below on the reasoning of the district court.  United States v. McGovern, Cr. Nos. 79-262 and 80-126;  C/A No. 82-2948-8 (D.S.C., June 13, 1985).